Citation Nr: 0309285	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  99-16 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a stricture of the 
urethra. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, wherein the RO denied the veteran's claim 
for service connection for a stricture of the urethra. 


REMAND

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126).  The VCAA revises VA's obligations in 
two significant ways.  First, VA has a duty to notify a 
claimant of any information and evidence necessary to 
substantiate and complete a claim for VA benefits, as well as 
the development responsibilities of the claimant and of the 
VA.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  
Second, VA has a duty to assist claimants in obtaining 
evidence necessary to substantiate their claims.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date. 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held that the provisions of the VCAA do apply 
to claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C. § 5108.  The Court 
further held that a person attempting to reopen a claim is a 
claimant under chapter 51 of Title 38, U.S. Code, and 
38 C.F.R. § 3.159(b) applies to claims for benefits governed 
by 38 C.F.R. Part 3, which includes claims to reopen.  
Therefore, the provisions of the VCAA are accordingly, 
applicable to the veteran's claim.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which was effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The veteran contends, in essence, that during service, he was 
hospitalized in mid-1948 at Camp Kilmer/Fort Dix Hospital in 
New Jersey for prostatits, which was later diagnosed as 
urethral stricture, and that he has continued to have 
problems since that time.  The veteran maintains that after 
service, he sought treatment from both private and VA 
facilities for his stricture of the urethra.  In this regard, 
numerous VA treatment reports from the Westside and Hines VA 
Medical Centers (VAMC), dating from 1978 to 2001, are 
associated with the claims file.  However, in a statement to 
the RO, dated in May 1999, the veteran also indicated that he 
had received treatment beginning in 1957 from the Lakeside 
VAMC.  However, records from that facility are not contained 
in the claims file.  Therefore, in the instant claim, it is 
necessary to obtain the aforementioned medical records, if 
they exist, prior to a final decision in this case.  See Dunn 
v. West, 11 Vet. App. 462 (1998); see also Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  The veteran also indicated that 
after service, he had attempted to obtain treatment at the 
Gainesville, Florida VAMC but that he was refused treatment 
because he was not service-connected for the disability at 
issue.   

The Board notes that the veteran's service medical records 
were apparently destroyed in a fire in 1973 at the National 
Personnel Records Center (NPRC).  In this regard, where the 
veteran's service medical records are lost or destroyed, the 
Board's obligation to explain its findings and conclusions is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  That notwithstanding, the Board is aware that the RO 
has attempted on numerous occasions throughout the duration 
of the appeal to obtain the veteran's service medical 
records, but the response was that these records were among 
the service medical records presumed to have been destroyed 
in the 1973 fire.  

A review of the claims file shows that prior to transferring 
the case to the Board in September 2002, the RO received 
morning reports for the veteran's Company M 60th Infantry 
Regiment 9th Infantry Division in July 2002.  These reports 
are pertinent to the veteran's claim because they reflect 
that he was hospitalized in June 1948 at Fort Dix, New 
Jersey.  The nature of the illness was not reported.  
Unfortunately, a supplemental statement of the case was not 
issued by the RO following receipt of this evidence.  Initial 
consideration of this material by the RO has not been waived 
pursuant to 38 C.F.R. § 20.1304(c) (2002).  As such, a remand 
is required to allow the RO the opportunity to review that 
evidence and prepare a supplemental statement of the case 
(SSOC) addressing this evidence.  Id. 

In addition, although the veteran has been afforded VA 
examinations with respect to his stricture of the urethra, an 
opinion with respect to the etiology of the aforementioned 
disability has not been provided.  As such, the Board finds 
that a VA genitourinary examination addressing the nature, 
extent, and etiology of any current stricture of the urethra 
would be helpful prior to final adjudication of the claim.

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
request that, if he is aware of 
additional pertinent evidence that has 
yet to be secured by VA, he should either 
submit the evidence or provide VA with 
the appropriate names and contact 
information so that VA may assist him by 
requesting that evidence.  The veteran 
should also be advised that general 
assertions as to the existence of 
supporting evidence, without specific 
information that will allow the VA to 
obtain such evidence, will not further 
his claim.  The RO must obtain and 
associate with the claims folder all 
available records identified by the 
veteran, not already associated with the 
claims folder, to specifically include 
all treatment reports from the Lakeside 
and Gainesville VAMC's from 1957 to the 
present, and from Westside and Hines 
VAMC's since October 2001.   Also request 
all inpatient reports, dated in July 
1999, from Coppley Medical Center, 
Aurora, Illinois and all records from 
Central Dupage Hospital.  If any of the 
aforementioned reports are not available, 
documentation to this effect must be 
noted in the claims file. 

2.  The RO should afford the veteran a VA 
genitourinary examination addressing the 
nature, extent, and etiology of his 
current disability of the urethra.  The 
examiner should be provided with the 
veteran's claims file and must review the 
claims file in its entirety in 
conjunction with the examination.  The 
examiner must indicate that a review of 
the claims file was made.  After an 
evaluation of the veteran and a review of 
the claims file, the examiner must 
provide an opinion as to whether it is at 
least as likely as not that the claimed 
disorder developed in service, or is 
otherwise related to service. A complete 
rationale should be provided for all 
opinions and conclusions expressed, in a 
typewritten report.

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2002) are 
fully complied with and satisfied.

4.  Then, the RO should readjudicate the 
issue of entitlement to service 
connection for stricture of the urethra.  
If the determination of this claim 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an appropriate period of time 
in which to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




